Dismissed and Opinion filed January 16, 2003








Dismissed and Opinion filed January 16, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00997-CV
____________
 
SCOTT BROWN, Appellant
 
V.
 
V & S ENTERPRISES, INC. and THE
SCHELLHAAS TRUST, Appellees
 

 
On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 00-43221
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed June 21, 2002.  On October 31, 2002, this Court ordered the
parties to mediation.  On January 7,
2003, appellant filed a motion to dismiss the appeal because the case has
settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed January 16, 2003.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.